DIREXION FUNDS AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT, dated as of the 4th day of June, 2008, to the Transfer Agent Servicing Agreement dated as of February 16, 2004, as amended, (the “Transfer Agent Agreement”) is entered into by and between Direxion Funds, a Massachusetts business trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Transfer Agent Agreement; and WHEREAS, the Trust intends to create an additional fund; and WHEREAS, the Trust and USBFS desire to amend the Transfer Agent Agreement to include the additional fund; and WHEREAS, Section 9 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. DIREXION FUNDS U.S. BANK, NATIONAL ASSOCIATION By /s/ Todd Kellerman By: /s/ Michael R. McVoy Name: Todd Kellerman Name: Michael R. McVoy Title: CFO Title: Executive Vice President Exhibit A to the Transfer Agent Servicing Agreement Separate Series of Direxion Funds at June, 2008 FUND NAMES SERVICE CLASS INVESTOR CLASS S&P 500 Bull 2.5x Fund x x NASDAQ-100 Bull 2.5x Fund x x Mid Cap Bull 2.5x Fund x x Small Cap Bull 2.5x Fund x x Equity Income Bull 2.5x Fund x x Dollar Bull 2.5x Fund x x Japan Bull 2x Fund x x Emerging Markets Bull 2x Fund x x Developed Markets Bull 2x Fund x x Latin America Bull 2x Fund x x Real Estate Bull 2x Fund x x Commodity Bull 2x Fund x x Biotech Bull 2x Fund x x Oil & Gas Bull 2x Fund x x Precious Metals Bull 2x Fund x x Healthcare Bull 2x Fund x x Financial Bull 2x Fund x x 10 Year Note Bull 2.5x Fund x x U.S. Government Money Market x x Total Market Bear 2.5x Fund x x S&P 500 Bear 2.5x Fund x x NASDAQ-100 Bear 2.5x Fund x x Mid Cap Bear 2.5x Fund x x Small Cap Bear 2.5x Fund x x Equity Income Bear 2.5x Fund x x Dollar Bear 2.5x Fund x x Japan Bear 2x Fund x x Emerging Markets Bear 2x Fund x x Developed Markets Bear 2x Fund x x Latin America Bear 2x Fund x x Real Estate Bear 2x Fund x x Commodity Bear 2x Fund x x Biotech Bear 2x Fund x x Oil & Gas Bear 2x Fund x x Precious Metals Bear 2x Fund x x Healthcare Bear 2x Fund x x Financial Bear 2x Fund x x 10 Year Note Bear 2.5x Fund x x Dow 30 Bull 1.25x Fund x Dynamic HY Bond Fund x Evolution Managed Bond Fund x Evolution All-Cap Equity Fund x 2 Direxion Funds – June, 2008 (Exhibit A continued) FUND NAMES SERVICE CLASS INVESTOR CLASS Evolution Large Cap Fund x Evolution Small Cap Fund x Evolution Total Return Fund x HCM Freedom Fund x HY Bear Fund x NASDAQ-100 Bull 1.25x Fund x PSI Total Return Fund x PSI Macro Trends Fund x PSI Core Strength Fund x Spectrum Equity Opportunity Fund x Spectrum Global Perspective Fund x Spectrum Select Alternative Fund x China Bull 2x Fund x China Bear 2x Fund x India Bull 2x Fund x Russia Bull 2x Fund x Clean Energy 2x Bull Fund x x Clean Energy 2x Bear Fund x x Commodity Trends Strategy Fund Direxion CTS Fund (a wholly owned subsidiary of the Commodity Trends Strategy Fund) 3
